Title: To Benjamin Franklin from John Temple, 11 July 1777
From: Temple, John
To: Franklin, Benjamin


My dear Sir,
Richmond Green 11th. July, 1777.
I can no longer postpone the pleasure of writing to you (especially as I have now an Opportunity by our old Acquaintance Mr. Garnier, on the Safty of which I can entirely depend) and of congratulating you upon What I hear of your Success! of your health and tranquillity of mind, and of the pleasing prospect that is before you! God of his infinite goodness Grant that you may live to see, and to enjoy in our own Country some of the most pleasing fruits of your own labor and perseverance!
I have a thousand times, since your Arrival, determined in my mind, to come over and see you, and have, as often, from What I thought prudential reasons, laid those Intentions, from time to time, aside; especially since the Extraordinary Act of the last Session! as it would have been impossible for me to have return’d to my family here, without being entirely in the power, and at the Mercy of men Who, knowing they have injured me all in their power, never can forgive me. Should however a War with france take place (and it is much talked off here) I shall immediately come over with my little family. My Great wish now, is to get over to America as soon as possible, unless I could be of some service by remaining in Europe. While there seemed even the faintest prospect of a reconciliation, I had real pleasure in the thoughts of being of some service to my Country by remaining in England: that prospect, I think, is now totally at an end; and, between the two Countries, I Apprehend, Animosity and hatred will daily increase; Whoever has made human Nature any part of their Studdy, will Grant that the Measures this Country has invariably pursued for the last two years at least, can produce no less than hatred and unalterable detestation perhaps in the Extreme.
I have by this Opportunity written the Inclosed to Dr. Lee, principally concerning an Intimate Acquaintance of his and mine, Who, from Principal is heartily in our cause, and Who is wel-disposed to go over without loss of time if a prospect in going can be made elegiable to him. He has himself already written to Dr. Lee upon the Subject, Who will mention him to you, I therfore will say no more, than that I think he would be a Valuable Acquisition to our Army.
Mrs. Temple desires her Affectionate regards to you. She, for some months past, has been afflicted with a disorder’d Breast, but is now almost happily recover’d, though rather out of Spirits at having lately heard that Mr. Bowdoin is in but a poor state of health. Have you heard any thing from him lately? It is near Seven months since I had a line from him!
Inclosed I send you a Letter to Lord Chatham, Which is rather more than commonly read here. When you shall be told the Author, you will not like it the worse.
I have requested of Mr. Gamier, that if you write to me, let the letter be inclosed to the french Ambassador here, not to be delivered to any other person, but to remain in his hands untill I call for it, and then will safely reach my hands, and I rather wish it to be without Signature, I shall know Who it is from. Every Blessing attend you, and believe me to be with sincere and affectionate respect, Dear Sir, Your most Obedient and Most humble Servant,
J. Temple

Since I wrote the above I find Mr. Gamier only passes in haste through Paris, that he does not know whether it will be in his power to see, but has undertaken this shall safely reach your hands.

 
Notation: Temple 11. July 1777.
